Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is February 4, 2019. This Office Action is in response to the RCE, amendment, and remarks filed March 11, 2021. This action is an ALLOWANCE. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Thinh V. Nguyen (Reg. No 42,034) on March 22, 2021. The claims are amended as follows:
	
21.	(Cancelled)
Allowable Subject Matter
Claims 1 – 11, 13 – 20 are allowed. The following is an examiner’s statement of reasons for allowance (37 CFR 1.104(e) and MPEP §1302.14): 
The reasons for allowance of the claims is clear from the written record of prosecution. Attention is specifically drawn to the amendment and remarks filed by the applicant on March 11, 2021. See "REMARKS", page 6, and section “Submission of IDS”. Note in particular the third paragraph on page 6, beginning “Applicant submits that Yoon is at least silent…”. Also note the closest prior art made of record by Examiner, i.e. LEE et al. (US 2016/0064430 A1) teaches or discloses a photoelectric conversion device (See FIG. 11) comprising a semiconductor layer including first, second, and third photoelectric conversion elements PD1, PD2, and PD3, respectively, with the second photoelectric conversion element PD2 positioned between the first and third photoelectric elements PD1, PD3 – as recited by instant, independent claim 1. 

    PNG
    media_image1.png
    544
    510
    media_image1.png
    Greyscale


However, LEE et al., either alone or in combination with the prior art of record, does not disclose nor render obvious a single microlens disposed corresponding to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813